DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 5/16/2022.  Amendments made to the claims and the Applicant's remarks have been entered and considered.
Claims 1, 2, 4-7, 9-10, 12-15, 20, 22 and 23 have been amended.  Claims 8, 18, 19 and 25 are cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a voicemail message from Douglas Link (Reg. No. 68,949) on 8/9/2022.

The application has been amended as follows: 

In claim 3, line 4, “the sum” is changed to --  a sum  --;
In claim 9, line 1, “in claim 8” is changed to --  in claim 1  --.

13. A rotary electric machine comprising: a stator extending along an axis and having teeth arranged about the axis, the teeth being circumferentially spaced apart by slots; conductors extending around the teeth and through the slots, the conductors being electrically connected to one another to form phases; cooling devices provided in the slots, each cooling device being fluidly connected to an inlet tube for supplying cooling fluid to the cooling device and an outlet tube for removing cooling fluid from the cooling device; and a manifold comprising a first cooling channel fluidly connected to each inlet tube and a second cooling channel fluidly connected to each outlet tube, wherein for each cooling device the cooling fluid flows a first circumferential distance within the first cooling channel to the inlet tube and flows a second circumferential distance within the second cooling channel away from the outlet tube 
at least one bypass tube coupling a first cooling device of the cooling devices to a second cooling device of the cooling devices such that cooling fluid exiting the first cooling device flows through the bypass tube to the second cooling device.

15. A manifold for a rotary electric machine having a stator extending along an axis and including teeth arranged about the axis, the teeth being circumferentially spaced apart by slots, conductors extending around the teeth and through the slots, and a cooling device provided in each slot and having an inlet tube and an outlet tube associated therewith, the manifold comprising: 
a first cooling channel fluidly connected to the inlet tubes of the cooling devices and a second cooling channel fluidly connected to the outlet tubes of the cooling devices, wherein for each cooling device [[the]] cooling fluid flows a first circumferential distance within the first cooling channel to the inlet tube and flows a second circumferential distance within the second cooling channel away from the outlet tube, [[the]] a sum of the first and second circumferential distances being substantially equal for each cooling device, 
fins extending axially from the manifold and arranged in an annular pattern about the axis for removing heat from a rotor rotatable within and relative to the stator; 
wherein the fins are configured to collectively encircle the rotor ;
first connecting passageways extending radially from the first cooling channel and fluidly connecting the first cooling channel to the inlet tubes of the cooling devices; and 
second connecting passageways extending radially from the second cooling channel and fluidly connecting the second cooling channel to the outlet tubes of the cooling devices.

16.  The manifold recited in claim 15, wherein the first and second cooling channels extend circumferentially about the axis and are concentric with one another.

22.  The manifold recited in claim [[21]] 15, wherein the first connecting passageways are fluidly connected to first tubes extending from the manifold for receiving the inlet tubes and the second connecting passageways are fluidly connected to second tubes extending from the manifold for receiving the outlet tubes.

Cancel claims 21, 23, 24, 26-28.

Allowable Subject Matter
Claims 1-7, 9-17, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claim 1 is the inclusion of the limitations of the first connecting passageways and the second connecting passageways which are not found in or suggested by the prior art references in combination with the other elements recited in claim 1.  Dependent claims 2-5, 7 and 9-12 are allowed for the same reason.
The primary reason for the allowance of claim 6 is the inclusion of the limitation of the cover plates having a friction weld connection which is not found in or suggested by the prior art references in combination with the other elements recited in claim 6.  
The primary reason for the allowance of claim 13 is the inclusion of the limitation of the bypass tube which is not found in or suggested by the prior art references in combination with the other elements recited in claim 13.  
The primary reason for the allowance of claim 14 is the inclusion of the limitations of the motor connection secured to the manifold and the fins extending axially from the manifold which are not found in or suggested by the prior art references in combination with the other elements recited in claim 14.  
The primary reason for the allowance of claim 15 is the inclusion of the limitations of the first connecting passageways and the second connecting passageways which are not found in or suggested by the prior art references in combination with the other elements recited in claim 15.  Dependent claims 16, 17, 20 and 22 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached M to F 12:00pm to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E MATES/Examiner, Art Unit 2832    


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832